SCHEB, Acting Chief Judge.
The husband appeals the final judgment dissolving the parties’ twenty-one year marriage. He challenges the awards of permanent and rehabilitative alimony to the wife and the support provisions for their two minor children.
The trial court has broad discretion in fashioning such awards, and we find no abuse in the court’s exercise of that discretion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Therefore, we reject the husband’s contentions as to the court’s awards.
The husband also argues that the trial court’s requirement that he make all of the alimony and support payments on a monthly basis is inappropriate since he receives a substantial amount of his income in the form of quarterly bonuses. We agree with the husband on this point and grant his request that the payment of permanent alimony be due on a quarterly basis.
Accordingly, we modify the final judgment of dissolution entered June 2,1986, to provide that effective July 1, 1987, the husband may pay the monthly installments of permanent alimony on a quarterly basis, with the first $1,200 quarterly installment due on September 30, 1987. In all other respects, we affirm the judgment.
SCHOONOVER and HALL, JJ., concur.